Citation Nr: 1637359	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-05 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1967 to November 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affair (VA) Regional Office (RO) located in Columbia, South Carolina. 

As a matter for background, the Board notes that the Veteran filed his VA form 9 in March 2012 after the RO's February 2012 statement of the case.  The Veteran specifically limited the issues he was appealing on the VA form 9 to bilateral hearing loss and tinnitus.  In September 2015, the RO issued a supplemental statement of the case for the issues of bilateral hearing loss and tinnitus.  The Board notes that the RO erroneously included the issues of increased ratings for diabetes mellitus, urinary incontinence, and peripheral neuropathy of the lower extremities.  The Board finds that it has no jurisdiction as to the matters of increased ratings for diabetes mellitus, urinary incontinence, and peripheral neuropathy of the lower extremities.  The Veteran's appeal period as to the increased ratings for diabetes mellitus and peripheral neuropathy expired in April 2012.  With regards to the Veteran's claim for an increased rating for urinary incontinence, the Veteran never filed a notice of disagreement with the October 2012 rating decision granting a separate rating for that disability.  Therefore, the Board only has jurisdiction with regards to the claims for entitlement to service connection for bilateral hearing loss and tinnitus.  

FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is not etiologically related to noise exposure sustained in active service.
 
2.  Tinnitus is not etiologically related to noise exposure sustained in active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).
 
2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in a February 2009 and March 2009 correspondences, prior to the adverse decision from which this appeal originates.
 
The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has provided the Veteran with VA examinations with regards to his claims concerning bilateral hearing loss and tinnitus.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases, including sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of that disease during the period of service. That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted. That does not mean that any manifestations in service will permit service connection. To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic. When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran assert that he developed hearing loss and tinnitus due to hazardous noise exposure of mortars and gunfire he experienced during active service.  

Prior to November 1, 1967, service departments used ASA units to record pure tone sensitivity thresholds in audiometric measurement.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Therefore, those values reported at the time of the Veteran's May 1965 entrance examination must be assumed to have been conducted under ASA, standards rather than currently used ISO standards, which is the standard applied in 38 C.F.R. § 3.385 (2015).

At the time of the Veteran's February 1967 entrance examination, audiometric testing pure tone thresholds, in decibels, were reported as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
5 (10)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
5 (10)

(The numbers in parenthesis represent the conversion of the audiometric test results from ASA to ISO units.)

At the time the of the Veteran's November 1968 separation examination, audiometric testing pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
-5
-10
N/A
20
LEFT
0
10
0
N/A
10

After service, the first medical evidence showing treatment for hearing loss was an August 2007 VA treatment record shows that the Veteran reported bilateral hearing sensitivity and reported that his hearing has been gradually decreasing for several years.  He reported that he was examined several years ago and told that he had hearing loss.  The Veteran also reported symptoms of tinnitus.  The examiner noted that the Veteran's in-service noise exposure from military duties.  Pure tone testing revealed a normal falling to moderate s/n hearing loss in the right ear and a normal falling to mild s/n hearing loss in the left ear with speech reception thresholds consistent with pure tone testing bilaterally.  

An April 2009 VA examination report shows that the Veteran reported bilateral hearing loss and tinnitus.  The Veteran reported that he was in Vietnam and exposed to mortars and gunfire daily for one year.  He reported that he did not remember if he had ear protection.  The Veteran also reported that he worked in a warehouse for 20 years and did not have ear protection.  He reported a lot of loud banging noises.  The Veteran also reported hunting in the past.  Audiological examination, audiometric testing pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
30
50
50
LEFT
10
5
15
30
15

The examiner diagnosed the Veteran with right ear sensorineural hearing loss and mild sensorineural hearing loss for the left ear.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to his active service.  The examiner noted that although the Veteran's bilateral hearing loss was consistent with noise exposure, his hearing was normal at separation from service and he reported having post service occupational and recreational noise exposure.  With regard to tinnitus, the examiner reported that the Veteran's description of tinnitus was not typical due to noise exposure, and that he reported onset of symptoms only one year prior which was many years after separation of service.  

After reviewing all the pertinent evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and tinnitus.  Initially, the Board finds that presumptive service connection is not warranted as there is no evidence to show that the Veteran was diagnosed or had onset of bilateral hearing loss or tinnitus within the first year after separation from service.  The Board finds it significate that Veteran's November 1968 separation examination shows that he had a normal audiological exam and he specifically reported no issues with his hearing on separation from service. 

The Board notes that a 2007 post-service VA treatment record was the first evidence of the Veteran seeking treatment for this condition, which is over 39 years post-service.  Such too weighs against the claim.  Maxson v. Gober, 230 F.3d 133 (Fed. Cir. 2000).

The only medical opinion to address the medical relationship, if any, between the Veteran's bilateral hearing loss and active service weighs against the claim.  The April 2009 VA examiner's opinion considered all of the evidence of record to include the Veteran's assertion that his hearing loss and tinnitus were not caused by noise exposure during active service, and opined that the Veteran's bilateral hearing loss and tinnitus were not related to service.  The Board finds that opinion constitutes probative evidence on the medical nexus question, based on a review of the Veteran's documented medical history, assertions, physical examination, and citations to medical literature.  The opinion provided a clear rationale based on an accurate discussion of the evidence of record, to include consideration of in-service and post-service noise exposure, as well as the Veteran's etiological opinions.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

Additionally, neither the Veteran nor representative has presented or identified any contrary medical opinion that supports the claim for service connection for bilateral hearing loss or tinnitus.  VA adjudicators are not free to ignore or disregard the medical conclusions of a physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim are his lay statements.  The Veteran can testify to that which he is competent to observe, such as symptoms denoting loss of hearing and tinnitus, but he is not competent to provide a medical diagnosis of hearing loss or to relate any symptoms of hearing loss to noise exposure in service.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  While the Veteran attributes bilateral hearing loss and tinnitus to service, it does not necessarily follow that there is a relationship between current bilateral hearing loss and tinnitus to service.  The Board finds that the contemporaneous in service evidence of record, to include audiological testing considered with the post service evidence of record, is of more probative and persuasive value than the Veteran's assertions.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board finds that the preponderance of the evidence weighs against a finding that bilateral hearing loss and tinnitus are related to active service.  As the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and tinnitus, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


